            Case 2:20-cv-02109-APG-VCF Document 10 Filed 08/31/21 Page 1 of 2




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                         ***
      EDWARD E. SEELY,
4
                            Plaintiff,
5                                                            2:20-cv-02109-APG-VCF
      vs.                                                    ORDER
6     CITY OF LAS VEGAS, et al.,
7                            Defendant.
8           Before me is the Motion for US Marshal Service (ECF NO. 9).
9           On November 16, 2020, Plaintiff filed a Motion for Leave to Proceed In Forma Pauperis. (ECF
10   No. 1). His IFP was granted with leave to file an amended complaint. On April 23, 2021, Seely filed his
11   Amended Complaint. The Amended Complaint was reviewed and filed. Summons were to City of Las
12   Vegas and Nevada State Public Works Division. (ECF Nos. 7 & 8).
13          Plaintiff had up to, and, including October 20, 2021, for service of the Complaint and Summons
14   on defendants. Id.
15          On August 12, 2021, Plaintiff filed the instant motion seeking an order from the court for the U.S.
16   Marshal to serve Defendants. (ECF No. 9).
17   Service by U.S. Marshal
18          Under Federal Rules of Civil Procedure 4(c)(1), the Plaintiff is responsible for having the summons
19   and complaint served within the time allowed by Rule 4(m) and must furnish the necessary copies to the
20   person who makes service. The summons and complaint can be served by any person who is at least 18
21   years old and not a party. See Fed. R. Civ. R. 4(c)(2). Pursuant to Fed. R. Civ. P. 4(c)(3), at the plaintiff’s
22   request, the court may order that service be made by a United States marshal or deputy marshal or by a
23   person specially appointed by the court. The court must so order if the plaintiff is authorized to proceed
24   in forma pauperis under 28 U.S.C. § 1915 or as a seaman under 28 U.S.C. § 1916.
25
              Case 2:20-cv-02109-APG-VCF Document 10 Filed 08/31/21 Page 2 of 2




1             Since Plaintiff is proceeding in forma pauperis under 28 U.S.C. § 1915. I will order that service

2    be made by a United States marshal or deputy marshal. (ECF No. 1).

3             Accordingly,

4             I HEREBY ORDER that the Motion for US Marshal Service (ECF NO. 9) is GRANTED.

5             The Clerk of the Court is directed to deliver the issued Summons to the U.S. Marshal for service.

6    The clerk is directed to mail to plaintiff the USM-285 form. The clerk is directed to send copy of the

7    Complaint, Summons, and copy of this order to the U.S. Marshal for service on Defendants City of Las

8    Vegas and Nevada State Public Works Division. Plaintiff has thirty (30) days within which to furnish to

9    the U.S. Marshal the required USM-285 form.

10             Within twenty (20) days after plaintiff receives copy of the completed USM-285 form from the

11   U.S. Marshal, plaintiff must file a notice with the court stating if defendant was served. If the plaintiff

12   wishes to have the U.S. Marshal attempt service again on defendant, then a motion must be filed with the

13   court.

14             IT IS FURTHER ORDERED that the time to effectuate service on Defendants City of Las Vegas

15   and Nevada State Public Works Division is extended to November 20, 2021.

16            DATED this 31st day of August, 2021.
                                                                  _________________________
17                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25
